This suit was brought by appellee in the justice court of precinct No. 1 of Crane county, to recover the sum of $130 alleged to be due from appellants for commissions on a contract for the drilling of a well for Crane common school district No. 1, and rent on a tractor for the same job.
Upon a trial, judgment was rendered in favor of appellee and against Elkins for $130.
An appeal was perfected to the county court of Crane county; appellant Wimberly filed his answer, in which he excepted to the pleading of appellee on the ground that it stated two separate and distinct causes of action. Upon the court's sustaining the exception, appellee dismissed as to the $30 upon account and proceeded to trial upon the written obligation in the amount of $100.
Appellee has now filed a motion to dismiss this appeal, on the ground that it appears from the record that neither the judgment nor the amount in controversy in the court below exceeds the sum of $100.
We think this motion is well taken and must be sustained. The jurisdiction of this court is limited by the Constitution and the statutes to cases appealed from a county court to those in which the judgment or amount in controversy exceeds the sum of $100 exclusive of interest and costs. Constitution, art. 5, §§ 6 and 16; article 1819, Complete Texas Statutes 1928. See, also, American Nat. Ins. Co. v. Murillo (Tex.Civ.App.) 11 S.W.2d 849; Railway Co. v. Wilson (Tex.Civ.App.) 17 S.W.2d 841.
The appeal is dismissed.